COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00191-CR


RONALD WAYNE MITCHEL                                                  APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Ronald Wayne Mitchel appeals his conviction and eight-year

sentence for felony DWI. See Tex. Penal Code Ann. § 49.04(a), 49.09(b)(2)

(West Supp. 2012).      Mitchel’s court-appointed appellate counsel has filed a

motion to withdraw as counsel and a brief in support of that motion. In the brief,

counsel avers that, in her professional opinion, this appeal is frivolous. Counsel’s

brief and motion meet the requirements of Anders v. California, 386 U.S. 738, 87

      1
       See Tex. R. App. P. 47.4.
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Mitchel did not file a pro se

brief, but he did file a motion—apparently in response to his counsel’s motion to

withdraw—requesting that we appoint him another counsel for this appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 922–23. Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83,

109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw, we deny Mitchel’s motion because he has had court-appointed

appellate counsel up until this point, and we affirm the trial court’s judgment.




                                              BILL MEIER
                                              JUSTICE

                                          2
PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 13, 2013




                               3